Citation Nr: 0208053	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral fallen 
arches and pes planus.

2.  Entitlement to service connection for left hand, wrist, 
and finger disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1973, and from February 1979 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to the benefits sought.  


FINDINGS OF FACT

1.  The veteran's physical examinations in service did not 
note bilateral fallen arches and pes planus.

2.  The veteran was not treated for bilateral fallen arches 
or pes planus during service.  He was noted to have mild 
bulging of the medial border of both feet at his May 1993 VA 
examination.

3.  The veteran's pes planus is a congenital condition.

4.  The veteran's pes planus did not worsen during service.

5.  There is no evidence of disabilities of the left hand, 
wrist, or fingers.





CONCLUSIONS OF LAW

1.  The veteran does not have bilateral fallen arches or pes 
planus that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1111, 
1131, 1132, 1137, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.9 (2001). 

2.  Service connection for left hand, wrist and fingers 
disabilities is not warranted. 38 U.S.C.A. 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated May 1993 and November 2000; September 1997 
Travel Board hearing transcript; statements from P.B., D.P.M, 
dated August 1995 and December 1997; February 1997 medical 
evaluation by J.O.F., M.D.  The issues were also remanded in 
March 1998 and February 2000 for further development.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations, which 
set forth the criteria for entitlement to service connection 
for the disabilities at issue.  The discussion in the 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the appellant has been made aware of the 
information and evidence necessary to substantiate the claim, 
and there is no reasonable possibility that further 
development would aid in substantiating the claim and, 
therefore, a remand is not necessary.  38 U.S.C.A. §§ 5103 
and 5103A.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




I.  Bilateral fallen arches and pes planus

Service medical records are negative for any complaints, 
treatment, or diagnosis of fallen arches and pes planus.  

At a May 1993 VA examination of the feet, the veteran 
reported that he had flat feet since birth.  The examiner 
found no hallux valgus or clawing of the toes and there was 
mild depression of the transverse and longitudinal arch as 
well as mild bulging of the medial border of both feet.  X-
rays showed small calcaneal spur, otherwise normal feet.

A medical report by P.B., D.P.M., dated August 1995 indicates 
that the veteran was seen for complaints of painful achy feet 
for about 25 years.  He indicated that he had pain with 
increased activity and standing and walking.  The examiner 
noted that the veteran had overall pes planus foot 
bilaterally and orthotic therapy was discussed.  

At his September 1997 Travel Board hearing, the veteran 
testified that he was receiving Social Security benefits due 
to his back, neck, and mental disabilities.  

A statement from P.B., D.P.M., dated December 1997 indicates 
that the veteran had not been seen in 2 years and asked the 
physician to write a letter noting that his foot condition 
had been aggravated by his long term service in the military.  
The veteran indicated that the letter was for the VA 
Administration and the physician indicated that he would 
write him the letter.  The December 1997 statement indicates 
that the veteran was treated for pedal symptomatology 
associated with poor pedal structural and biomechanical 
abnormalities.  It was noted that the veteran's considerable 
time in the service with long periods of time he spent on his 
feet, the examiner felt had exacerbated this condition.  The 
examiner further indicated that he felt that a long-term, 
functional custom-made orthotic device would be beneficial 
for him as well to help relieve his discomfort.

At his November 2000 VA examination, the examiner indicated 
that he reviewed the veteran's entire claims file.  He noted 
that the veteran was observed walking in and out of the 
examining room without difficulty.  The examination of the 
feet revealed no evidence of bony abnormalities and no hallux 
valgus.  The Achilles tendon was not deviated as viewed from 
behind.  On nonweight bearing he had an excellent arch.  
However, on the weight bearing the arch tended to flatten 
out.  Minimal internal tibial torsion was noted.  X-rays of 
the feet for comparison sake including the weight-bearing 
views revealed no degenerative changes.  No significant 
sagging of the metatarsal or Lisfranc joint was noted.  The 
diagnosis was hypermobile flat feet, bilateral, 
developmental, nonservice connected.  The examiner reported 
that the veteran's foot disorder "is of congenital origin."  
The examiner indicated that he could not elucidate the onset 
of the foot disorders.  However, he indicated that according 
to the veteran's statement that in 1968 and 1969 he 
complained of pain in the feet with no specific treatment 
instituted for this.  In addition, the examiner indicated 
that there was no aggravation of the veteran's foot problem 
between September 1973 and February 1979.  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

It should be noted that no congenital or developmental 
disease or defect of the feet or lower extremities was noted 
on examination reports in service.  Although the veteran is 
presumed to have entered active duty in sound condition, the 
grant of service connection is precluded in this case because 
the VA examination report of November 2000 establishes that 
the veteran's foot disorder is of congenital origin, and VA 
regulations provide that congenital defects are not diseases 
or injuries within the meaning of applicable legislation 
governing award of service connection and awards of 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).

However, service connection may be granted for a congenital 
disorder under some circumstances, if the disorder was 
aggravated in service.  VAOPGCPREC 82-90 (1990).  Therefore, 
it must be considered whether the veteran's congenital pes 
planus was aggravated in service.  38 C.F.R. § 3.306.

The evidence in this case does not support a conclusion that 
the veteran's pes planus was aggravated beyond a natural 
progression of the condition.  The service medical records 
are negative for any complaints, treatment, or diagnosis of 
fallen arches and pes planus.  The veteran began experiencing 
problems with his feet approximately four months after 
separation from service at which time the VA examination 
found no hallux valgus or clawing of the toes and there was 
mild depression of the transverse and longitudinal arch as 
well as mild bulging of the medial border of both feet.  X-
rays showed small calcaneal spur, otherwise normal feet.  
Although P.B., D.P.M., opined in a December 1997 statement, 
that the veteran's foot condition had been aggravated by his 
long-term service in the military.  He also indicated that he 
had not seen the veteran in 2 years and the veteran 
specifically asked the physician to write a letter noting 
that his foot condition had been aggravated by service, which 
the physician did.  There is no indication that the examiner 
reviewed the veteran's case file or service medical records.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409.  Little 
weight will be given to the December 1997 P.B., D.P.M. 
opinion because it appears lacking in this manner.  The 
November 2000 VA examiner reviewed the entire claims file and 
rendered a diagnosis of hypermobile flat feet, bilateral, 
developmental, nonservice connected.  The examiner indicated 
that he could not elucidate the onset of the foot disorders.  
However, he indicated that according to the veteran's 
statement that in 1968 and 1969 he complained of pain in the 
feet with no specific treatment instituted for this.  In 
addition, the examiner indicated that there was no 
aggravation of the veteran's foot problem between September 
1973 and February 1979.  For these reasons, the preponderance 
of the evidence is against a finding of worsening beyond the 
natural progression during military service.


II.  Disabilities of the left hand, wrist, and fingers

Service medical records are negative for any complaints, 
treatment, or diagnosis of disabilities related to the left 
hand, wrist or fingers.  

At his May 1993 VA examination, the examiner found well-
localized tenderness and swelling along the radial border of 
the anatomical snuffbox.  The Finkelstein's sign was 
positive.  Range of motion of the wrist joint was within 
normal limits.  Pronation and supination was 90 degrees.  The 
diagnosis was de Quervain's disease, left, nonservice 
connected, self-limiting condition.  At the neurological 
examination the veteran reported 3 years prior having 
numbness in the right 4th and 5th fingers which had since 
improved and was attributed to his spondylosis.  X-rays 
revealed normal left wrist.

At his September 1997 Travel Board hearing, the veteran 
testified that he was told by his physician that the numbness 
down his left arm and into his wrist and hand was due to his 
neck problems at C-5 and C-6.  The veteran believed that his 
joints had been affected by chemical exposure in service 
causing degenerative disc disease.

A February 1997 medical evaluation by J.O.F., M.D., indicated 
that the veteran was involved in a motor vehicle accident and 
complained of pain in his left arm and swelling in the left 
ring finger and numbness in the ulnar distribution of the 
right hand.  The examiner's impression was that he suspected 
a right C-8 root syndrome which may be due to HNP or root 
irritation.

A November 2000 VA examination of the left hand found full 
range of motion of the wrist joint, dorsiflexion to 60 
degrees, volar flexion to 70 degrees, comparable to the 
opposite side.  Full pronation and supination, radial 
deviation was to 20 degrees, and ulnar deviation was to 25 
degrees.  There was no deformity or swelling noted.  Grip 
strength was 60 pounds on the right, versus 55 pounds on the 
left.  On second testing it was 55 pounds versus 60 pounds.  
X-rays of both wrist joints showed no degenerative changes 
and no bony abnormalities.  The diagnosis was left wrist 
normal examination, no arthritic changes.  The examiner 
specifically noted that the veteran did not have de 
Quervain's disease and did not have disorders of the left 
hand, wrists, and fingers.  The examiner further noted that 
the veteran did not have cervical radiculopathy involving the 
left hand, wrist, and fingers.  He commented that past 
medical service record would indicate that he had a brief 
period of cervical radiculopathy involving the right hand, 
however it was quiescent now and it had not been actively 
treated nor had it been documented that it was an ongoing 
problem since his discharge.  As for the veteran's complaint 
of paresthesia in the left hand in 1990, the examiner 
indicated that according to the record the veteran did 
complain of brief episodes of spasmodic torticollis and 
intermittent neck and low back pain in March 1990.  However, 
there was no evidence of radiculopathy at that time and the 
symptoms were consistent with the so called "facet syndrome" 
which was a self-limiting condition without residuals.  The 
examiner indicated that the veteran was mostly treated for 
the pinched nerve in the low back, i.e., lumbar 
radiculopathy.

As is noted above, the veteran asserts that he is entitled to 
service connection for disabilities of the left hand, wrist, 
and fingers.  However, there is no medical evidence of 
record, which establishes that the veteran currently has 
disabilities of the left hand, wrist, and fingers.  The 
November 2000 VA examiner specifically noted that the veteran 
did not have de Quervain's disease and did not have disorders 
of the left hand, wrists, and fingers.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claim must be denied.



ORDER

Entitlement to service connection for bilateral fallen arches 
and pes planus is denied.

Entitlement to service connection for left hand, wrist, and 
finger disabilities is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

